ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	Responsive to Applicants’ amendment with regard to drawing , the objection noted in the last Office action has been vacated. The Replacement Sheet (Fig. 7) submitted on  07/11/2022 has been entered.   

Disclosure
3.	The amendment to Specification submitted on 06/27/2022 has been entered.

Claim Rejections - 35 USC § 112 First Paragraph
4.	Responsive to Applicant’s  argument  presented  with respect to  amendments of  claims 1, 8 and 15, the Claim Rejections - 35 USC § 112 First Paragraph set forth in the previous Office Action, has been withdrawn.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Atty. Joel Bradley (Reg. # 77,242) on 07/06/2022  The application has been amended as follows:  
The Drawing 7 has been amended. Atty. Bradley indicated that he would submit the Replacement Sheet of Drawing (Figure 7). Which is submitted on 07/11/2022.
 
Allowable Subject Matter
6.	  Remaining Claims 1-8, 11-12 and 14-20 are allowed.  

REASONS FOR ALLOWANCE
7.	The following is an examiner’s statement of reasons for allowance: 
 The prior arts of record fail to teach, make obvious , or suggest, alone or in combination, aa handheld device, and a method comprising, among all other limitations,  displaying, upon a display screen of a handheld device, a first image of a vehicle; and executing a software application in the handheld device to carry out a remotely-controlled automated vehicle parking operation of the vehicle, the software application comprising a path prediction procedure that predicts a direction of movement of the vehicle during the remotely- controlled automated vehicle parking operation; detecting an illumination level of the vehicle in the first image; modifying the illumination level based on comparing the illumination level to a preset illumination threshold for establishing a visual lock between a camera of the handheld device and the vehicle, wherein modifying the illumination level comprises decreasing an amount of light emanating from the vehicle towards the camera, wherein decreasing the amount of light emanating from the vehicle towards the camera comprises transmitting a command from the handheld device to a light controller in the vehicle to direct the light controller to turn off a light in the vehicle; establishing the visual lock between the handheld device and the vehicle after modifying the illumination level; and AMENDMENT AND RESPONSE TO FINAL OFFICE ACTIONPage 6 of 12 Application Number: 16/809,101 using the visual lock to automatically track a movement of the vehicle during the remotely- controlled automated vehicle parking operation.
 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663